URGENTMATTER DearShareholder: November 2, 2010 As you may know, the Special Meeting of Shareholders of the Capstone Church Capital Fund, originally scheduled for October 28, 2010, convened as scheduled, but was adjourned until November29,2010to allow additional time for shareholders to vote their shares.The Special Meeting will be reconvened at the Fund’s offices, 5847 San Felipe, Suite 4100, Houston, TX at 4:00 p.m.Central Standard Time.Only shareholders of record on August 31, 2010 will be entitled to vote at the reconvened Special Meeting on November29, 2010. Your Fund has called a Special Meeting of Shareholders to allow the shareholders of your Fund to vote on the proposed amendment to the Fund’s fundamental policy regarding repurchase offers to provide for annual, instead of quarterly, repurchase offers.Your Board of Trustees approved the amendment and recommends that you vote to approve the amendment. IF YOU HAVE NOT ALREADY VOTED, PLEASE TAKE A MOMENT NOW TO CAST YOUR VOTE SO THAT YOUR SHARES MAY BE REPRESENTED AT THE ADJOURNED MEETING.IF YOU HAVE ALREADY VOTED, PLEASE DISREGARD THIS NOTICE AND WE THANK YOU FOR YOUR RESPONSE. Another copy of your proxy card is enclosed for your convenience.Should you have any questions regarding the proposal or wish to provide voting instructions with respect to your shares, please call 1-877-732-3615and ask for extension 7084. To vote your shares, the following voting options have been set up for your convenience. 1. VotebyTouchtonePhone.Cast your vote by calling the touchtone phone number printed on the enclosed proxy card. 2.
